Citation Nr: 1216704	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent from November 9, 2006 to November 5, 2009, and in excess of 30 percent from November 6, 2009, for bilateral plantar fasciitis, to include the propriety of separate evaluations for each foot.

2.  Entitlement to an initial rating in excess of 10 percent for polycystic ovarian syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1992 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas granted service connection for plantar fasciitis of the right foot (0% from November 9, 2006), plantar fasciitis of the left foot (0% from November 9, 2006), and polycystic ovarian syndrome (0% from November 9, 2006).  During the current appeal, and specifically in a November 2007 rating decision, the RO awarded compensable evaluations of 10 percent for bilateral plantar fasciitis from November 9, 2006 and of 10 percent for polycystic ovarian syndrome from November 9, 2006.  

In May 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In July 2010, the Board remanded these issues to obtain additional treatment records and to afford the Veteran VA examinations.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  By way of an October 2011 rating decision, the Appeals Management Center in Washington, D.C. awarded an increased evaluation of 30 percent for the Veteran's bilateral plantar fasciitis, effective from November 6, 2009.  

With regards to the increased ratings awarded during the appeal, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded ratings of 10 percent from each disability effective from the date of the award of service connection, and 30 percent for her service-connected bilateral plantar fasciitis effective November 6, 2009.  She has not suggested that these increased ratings would satisfy her appeal for higher evaluations for these disabilities-nor has she or her representative otherwise suggested that the maximum ratings available for those disabilities are not being sought.  Thus, the Board concludes that the claim for higher ratings for bilateral plantar fasciitis and polycystic ovarian syndrome remain before the Board.

The issue of entitlement to service connection for a psychiatric disorder due to military sexual assault has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From November 9, 2006 to November 5, 2009, the service-connected plantar fasciitis of the Veteran's right foot was manifested by no worse than moderate disability evidenced by pain, discomfort, and the use of orthotics.

2.  From November 9, 2006 to November 5, 2009, the service-connected plantar fasciitis of the Veteran's left foot was manifested by no worse than moderate disability evidenced by pain, discomfort, and the use of orthotics.

3.  Since November 6, 2009, the service-connected plantar fasciitis of the Veteran's right foot has been manifested by no worse than moderately severe disability evidenced by limitation of motion, slight edema, tenderness, a guarded gait, pain, and the continued use of orthotics.  

4.  Since November 6, 2009, the  service-connected plantar fasciitis of the Veteran's left foot has been manifested by no worse than moderately severe disability evidenced by limitation of motion, slight edema, tenderness, a guarded gait, pain, and the continued use of orthotics.  
5.  The service-connected polycystic ovarian syndrome symptoms require continuous medication but are controlled by such continuous treatment.  


CONCLUSIONS OF LAW

1.  From November 9, 2006 to November 5, 2009, the criteria for a rating no higher than 10 percent for plantar fasciitis of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DCs 5276, 5284 (2011).  

2.  From November 9, 2006 to November 5, 2009, the criteria for a rating no higher than 10 percent for plantar fasciitis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DCs 5276, 5284 (2011).  

3.  Since November 6, 2009, the criteria for a rating of 20 percent for plantar fasciitis of the right foot, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DCs 5276, 5284 (2011).

4.  Since November 6, 2009, the criteria for a rating of 20 percent for plantar fasciitis of the left foot, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DCs 5276, 5284 (2011).

5.  The criteria for an initial rating in excess of 10 percent for polycystic ovarian syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.116, DC 7615 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the claims for higher disability ratings are "downstream" issues in that they arose from initial grants of service connection.  Prior to the August 2007 rating decision, the RO issued a letter in December 2006 that advised the Veteran of the evidence necessary to substantiate her claims for service connection and of her and VA's respective obligations with regard to obtaining evidence.  Importantly, however, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured pertinent examinations in furtherance of her claims.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations/opinions with respect to the issues on appeal were obtained in May 2007 and August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has met its duty to assist the Veteran with respect to obtaining a VA examination concerning the issues (adjudicated herein) of entitlement to higher initial ratings for plantar fasciitis of both feet and polycystic ovarian syndrome.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the bilateral plantar fasciitis and polycystic ovarian syndrome issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that the rating for plantar fasciitis as staged by the RO is warranted, while a staged rating for polycystic ovarian syndrome is not warranted.

	A.  Plantar Fasciitis

The Veteran contends that she is entitled to an initial rating in excess of 10 percent from November 9, 2006 to November 5, 2009, and in excess of 30 percent from November 6, 2009, for the plantar fasciitis of each foot due to the severity of her symptomatology.  The pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which these service-connected disabilities are evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

Here, the Veteran's plantar fasciitis has been evaluated under 38 C.F.R. § 4.71a, DC 5276, which evaluates impairment from acquired flatfoot.  As there is no diagnostic code that corresponds to plantar fasciitis, the Veteran's disability has been rated as analogous to acquired flatfoot.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Pursuant to DC 5276, a 10 percent evaluation requires evidence of moderate disability manifested by weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, DC 5276 (2011).  A 30 percent rating warrants evidence of severe bilateral disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent evaluation is warranted when there is a pronounced bilateral disability as evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id. 

The Board observes that DC 5284, which evaluates impairment from other foot injuries, is potentially applicable to rate the Veteran's bilateral plantar fasciitis.  The Board further observes that, unlike DC 5276, which provides for a single rating bilaterally, DC 5284 rates each foot separately.  A 10 percent evaluation is warranted when there is moderate disability.  38 C.F.R. § 4.71a, DC 5284 (2011).  A 20 percent evaluation is warranted when there is moderately severe disability.  Id.  A 30 percent evaluation is warranted when there is severe disability.  Id.  

In this case, the Veteran was afforded a VA examination in May 2007.  She reported discomfort in both feet, right greater than left, with residual pain in her heels aggravated by prolonged walking or standing occurring on a daily basis.  She did not have pain at rest.  She had pain with prolonged standing or walking greater than 30 minutes.  She had had no periods of acute incapacitation related to her plantar fasciitis.  No periods of flare-ups of joint disease were reported.  The Veteran wore night splints with partial relief.  No flare-ups were reported.  There was no history of hospitalizations or surgery.  The Veteran had not had to take any sick leave from her job working inventory.  There were no effects on her usual occupation and daily activities.  

Examination revealed a normal right foot without heat, redness, swelling or tenderness.  The Veteran was able to walk on her heels and her toes without apparent discomfort.  She had no acute tenderness in the right heel.  Her left foot had a normal appearance without heat, redness, swelling or tenderness.  She had no acute tenderness with palpation of the left heel as she was able to walk on her heels and her toes without discomfort.  She was able to squat in both feet without apparent discomfort.  There was no objective evidence of painful motion, edema, instability, weakness, tenderness, etc.  Her gait was normal.  There were no callosities, breakdown, or unusual show wear pattern that would indicate abnormal weight bearing.  There were no skin or vascular changes.  The Veteran did not have hammertoes, high arch, clawfoot or other deformity.  Findings for flatfoot were not applicable.  The Veteran was diagnosed with bilateral plantar fasciitis.

VA treatment records show that the Veteran has pain in her feet.  Specifically, in May 2007, she was prescribed orthotics.  A podiatry consultation dated November 6, 2009, reveals that she was on her feet about six and half hours or so a day.  Examination revealed pes planus foot type.  There was pain on palpation of the plantar medial calcaneus and tubercle bilaterally.  There was no pain with side-to-side compression of the calcaneus.  Equinus was positive bilaterally.  Neurovascular status was grossly intact.  The Veteran was diagnosed with plantar fasciitis bilaterally.  She was given a cortisone injection and custom orthotics were ordered.

The Veteran testified at her May 2010 hearing that she was unable to wear certain shoes because of foot pain.  She reported walking on the outsides of her feet and tilting forward to relieve pressure on the heels of her feet.  She was constantly in pain.  The Veteran wore orthopedic inserts and a sleeping boot to keep the tendon in her heel stretched out so that they did not tighten up and cause pain.  She had tenderness in the tendon in the back of her foot.  She reported that the bottoms of her feet were very painful.  She testified that living on a day-to-day basis with heel pain caused her quite a bit of discomfort.  At work, she had to sit down at times because her feet were bothering her; she could not walk as far as everyone else.  There was a company vehicle, so she tried to get a ride a lot of times.  The Veteran thought that she was limited in what she needed to do, especially with the job that she did.  The Veteran also testified that she was unable to be as active with her daughter as she would like.  Her feet hurt constantly, more so when standing up.  

The Veteran was afforded a second VA examination in August 2010.  She reported pain on a constant basis bilaterally with stiffness.  There was no swelling or redness.  She had fatigue early in both feet.  Rest somewhat relieved the pain and standing and walking aggravated it.  She had flare-ups with moderately severe intensity.  The frequency depended on the amount of physical exercise.  The duration lasted for one to two hours.  Precipitating factor was weight-bearing, such as standing and ambulation.  The Veteran did not have any permanent impairment from flare-ups.  The Veteran used shoe inserts, which helped her mildly.  There was no history of hospitalizations or surgery.  She did not miss work because of the bilateral plantar fasciitis; however, she was not able to perform all tasks that were due her.  Her day-to-day activities were self-sufficient.  There was no recent injury to her feet.  She was unable to walk or stand anymore than she had to, which was less than one mile and ten to 20 minutes of standing.  

Examination revealed slight edema of both feet.  There was no instability.  There was tenderness in the bilateral plantar fascia.  Her gait was guarded.  There were no calluses or breakdown or unusual shoe wear pattern.  Range of motion testing revealed dorsiflexion of 10 degrees bilaterally; plantar flexion of 20 degrees bilaterally; inversion of 15 degrees with pain at the end ranges bilaterally; and eversion of 10 degrees with pain at the end ranges bilaterally.  There were no skin or vascular changes.  The Veteran did not have hammertoes, high arch, clawfoot, or other deformity.  Flatfoot findings were not applicable.  There was no hallus valgus bilaterally.  The Veteran was diagnosed with bilateral plantar fasciitis.  There was no pronation or abduction deformity bilaterally.  There was pain on a constant basis and tenderness was present in the bilateral plantar fascia.  There was no swelling in the plantar aspect of both feet.  There were no calluses or inward displacement.  There was no spasm of tender Achilles on manipulation.  Orthotic inserts helped her somewhat.  The occupation impact on the Veteran, because of her bilateral plantar fasciitis, was limitations in standing and ambulation length of time; however, she was able to manage at that time with occupation although she stated that she was unable to function in a full capacity at work.  

Based on a review of the evidence, the Board finds that separate ratings of 10 percent for each foot for moderate disability under DC 5284 are warranted from November 9, 2006 to November 5, 2009 and that separate ratings of 20 percent for each foot are warranted for moderately severe disability pursuant to DC 5284 from November 6, 2009.

Initially, after reviewing the symptomatology shown in VA examinations and in VA treatment records, in addition to the symptoms reported by the Veteran, the Board concludes that DC 5284 for other foot injuries is the most applicable diagnostic code to rate the Veteran's bilateral plantar fasciitis.  In this case, the objective medical findings do not show that the Veteran has symptomatology associated with flatfoot such as weight-bearing line over or medial to the great toe; inward bowing of the tendo achillis; marked deformity (pronation, abduction, etc.); characteristic callosities; extreme tenderness of plantar surfaces of feet; or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Indeed, both the May 2007 and August 2010 examiners found that findings for flatfoot were not applicable.  Although the Veteran has reported pain on use, the overall disability picture shows that her symptomatology is not analogous to that shown with flatfeet.  

Furthermore, these separate ratings that the Board is assigning by this decision for each foot pursuant to DC 5284 for both portions of the appeal period, when adding in the bilateral factor, will not result in a lower rating for the applicable appeal period.  See 38 C.F.R. §§ 4.25, 4.26.  As noted above, DC 5276 for flatfoot provides for a bilateral rating, whereas DC 5284 for other foot injuries, provides for separate ratings for each foot, instead of one rating for the overall bilateral disability picture.  As such, the Board finds that an overall higher disability rating for her bilateral foot disability can be granted by applying DC 5284.  Indeed, the Veteran's representative argued as such in a March 2012 post-remand brief.

As the Board has decided that DC 5284 is a more appropriate diagnostic code to rate the Veteran's plantar fasciitis, the Board will now address why 10 percent ratings for each foot are warranted from November 9, 2006 to November 5, 2009, and why 20 percent ratings for each foot are warranted from November 6, 2009.

		1.  From November 9, 2006 to November 5, 2009

In this case, the Board finds that separate 10 percent ratings for moderate disability are warranted under DC 5284 for the period from the effective date of service connection (November 9, 2006) to November 5, 2009.  The Veteran's symptoms during this portion of the appeal period included daily pain and discomfort.  Orthotics were used to treatment her symptoms.  No objective abnormalities were found at the May 2007 examination.  Furthermore, examination at that time revealed normal bilateral feet without heat, redness, swelling or tenderness.  The Veteran was able to walk on her heels and her toes without discomfort; and squat in both feet without apparent discomfort.  There was no objective evidence of painful motion, edema, instability, weakness, tenderness, etc.  Her gait was normal.  

As the Veteran's reported symptomatology during this initial portion of the appeal period consisted of pain and discomfort, as shown in the May 2007 examination, VA treatment records, and her statements, the Board finds that her bilateral plantar fasciitis more nearly approximated the criteria for 10 percent evaluation based on moderate disability of each foot.  

The Board also finds that the next higher rating of 20 percent is not warranted for this time period.  In this case, the Veteran's symptomatology for this period did not approximate moderately severe disability.  As discussed above, the Veteran symptoms for this time period consisted of pain and discomfort.  Absent objective evidence of symptoms worse than pain and discomfort, the Board cannot conclude that the Veteran's disability picture more nearly approximated moderately severe, which would warrant a 20 percent rating.

In sum, based on the evidence, the Board concludes that separate 10 percent ratings for each foot, but no higher, are warranted from the effective date of service connection (November 9, 2006) to November 5, 2009.

		2.  From November 6, 2009

Based on a review of the evidence, the Board concludes that the Veteran's disability picture more nearly approximates the criteria for a 20 percent rating for moderately severe disability for each foot.  The November 6, 2009, podiatry consultation is the first record to show worsening symptoms beyond pain and discomfort.  That record shows that the Veteran was positive for equinus bilaterally.  The Board observes that equinus is a deformity where the foot is plantar flexed.  See Dorland's Illustrated Medical Dictionary 647, 1893 (31st ed. 2007).  As such, the finding of a bilateral foot deformity is evidence of a worsening of the Veteran's bilateral plantar fasciitis.

Additionally, reduced ranges of motion were shown at the August 2010 examination.  The Board observes that normal dorsiflexion is to 20 degrees and normal plantar flexion is to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Here, the Veteran had dorsiflexion of 10 degrees bilaterally and plantar flexion of 20 degrees bilaterally.  Therefore, the Veteran was shown to have limitation of motion at the August 2010 examination.  The Board finds that such limitation, in consideration with the Veteran's other symptoms shown at the August 2010 examination, are consistent with a finding of moderately severe disability in each foot.  As discussed above, the August 2010 examination revealed slight edema; no instability; tenderness in the bilateral plantar fascia; a guarded gait; constant pain; and no swelling in the plantar aspect of both feet.  The Board concludes, after reviewing the objective evidence of record, in addition into the Veteran's subjective complaints, that her bilateral plantar fasciitis more nearly approximates the criteria for a 20 percent rating for each foot for moderately severe disability.

The Board also finds that the next higher rating of 30 percent for each foot for severe disability is not warranted.  In this case, the Veteran does have some range of motion, and, although she does have pain, tenderness, and edema, other objective findings sufficient to warrant severe disability have not been shown.  Moreover, although the Board acknowledges that the Veteran's bilateral plantar fasciitis does affect her employment, the Veteran has been shown to be employed in a position that requires standing on her feet about six-and-a-half hours or so a day.  See November 6, 2009 record.  The fact that the Veteran is able to maintain employment that requires her to be on feet, although she does rest and catches rides with company vehicles when possible, weighs against a finding that her disability is severe.  

In reaching the conclusion that the Veteran's symptoms do not warrant a rating in excess of 20 percent for each foot for severe disability for this portion of the appeal period, the Board recognizes that the previously assigned evaluation of 30 percent under DC 5276 was warranted for severe disability.  However, DC 5276 provides for a bilateral rating, as opposed to separate ratings.  Therefore, although the Veteran's bilateral foot symptomatology might equate to a severe disability when considering both feet together, the Board finds that, consideration of each foot disability separately, only warrants a 20 percent rating for each foot for moderately severe disability.  

		3.  Conclusion

The Board has also considered whether separate rating in excess of 10 percent from November 9, 2006 to November 5, 2009, and in excess of 20 percent from November 6, 2009, is warranted under any of the other diagnostic codes used to rate foot disabilities.  In this case, the only rating available under DC 5277 (bilateral weak foot) is 10 percent.  So, a higher initial rating is not available, nor indeed has the Veteran been shown to have bilateral weak foot.  Furthermore, as claw foot has also not been shown, a rating in excess of 10 percent is not warranted under DC 5278.  In addition, only ratings of 10 percent are available under DCs 5279, 5280, 5281, and 5282 and the Veteran has not been shown to have anterior metatarsalgia, hallux valgus, hallux rigidus, and hammer toe (respectively), rendering those DCs inapplicable.  Moreover, as the Veteran has not been shown to have malunion or nonunion of his tarsal or metatarsal bones, a higher rating under DC 5283 is not warranted.  Consequently, the Board finds that ratings in excess of 10 percent from November 9, 2006 to November 5, 2009, and in excess of 20 percent from November 6, 2009, for the Veteran's plantar fasciitis of each foot is not warranted under any of the other diagnostic codes used to rate foot disabilities.  See 38 C.F.R. § 4.71a, DCs 5277-5283 (2011).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the plantar fasciitis of each foot warrant separate ratings in excess of 10 percent from November 9, 2006 to November 6, 2009, and in excess of 20 percent from November 6, 2009.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for evaluations in excess of 10 from November 9, 2006 to November 5, 2009, and in excess of 20 percent from November 6, 2009, for these service-connected disabilities.  

	B.  Polycystic Ovarian Syndrome

The Veteran contends that she is entitled to an initial rating in excess of 10 percent for her polycystic ovarian syndrome due to the severity of her symptomatology.  The pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

In this case, the Veteran's polycystic ovarian syndrome has been rated as 10 percent disabling under 38 C.F.R. § 4.116, DC 7615, which evaluates impairment from disease, injury, or adhesions of the ovary.  DCs 7610-7615 are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  

Under the General Rating Formula, a 10 percent rating is warranted for symptoms that require continuous medication to treat.  38 C.F.R. § 4.116, DC 7615 (2011).  The next higher evaluation of 30 percent is warranted when symptoms are not controlled by continuous medication.  Id.

Here, the Veteran was afforded a VA examination in May 2007.  She reported having had one uncomplicated pregnancy with delivery in November 2005.  She stated that her menses were regular until around 1997 or 1998 when she had the anthrax vaccination, and then, shortly after that, she started skipping periods.  When she had periods, they were very scanty.  The Veteran had gone for as long as two years without having a period.  She was finally diagnosed with polycystic ovarian syndrome and placed on metformin and oral contraceptive pills, and her menses became regular.  When she wanted to get pregnant, she stopped the oral contraceptive pills and became pregnant.  The Veteran had no specific gynecological complaints that day except for some vaginal dryness after using Depo-Provera.  Examination revealed a well-healed transverse suprapubic scar.  Pelvic examination was within normal limits.  The Veteran was diagnosed with polycystic ovarian syndrome and status post cesarean section with resultant scar.  The Veteran was advised to start back on her metformin.

VA treatment records show that the Veteran was prescribed oral contraceptive pills in September 2007 as she did not have the time to take off of work for the Depo-Provera shots.  The Veteran testified at her May 2010 hearing that she took metformin to treat her disability.  She explained that polycystic disease caused people to become insulin resistant and metformin was used to treat that.  She reported that it made it difficult to lose any weight.  If anything, it caused more weight in the abdomen.  The Veteran testified that other side effect from polycystic ovarian syndrome besides gaining weight was that it could cause infertility.  The Veteran testified that, after having her first child, she suffered a miscarriage with her second child.  She reported that she would need to take medication for the rest of her life to keep herself fertile and have a normal menstrual cycle.  The Veteran did not believe that her treatment was actually helping her.  

The Veteran was afforded a second VA examination in August 2010.  She reported that she had continuously gained weight all of her adult life and had had some increase in facial hair.  Her periods had always been irregular.  She was treated with Depo-Provera for two to three years and had no period on that.  She was placed on different types of birth control pills, but got tired of those and did other things.  The Veteran reported that the pill never really regulated her.  The Veteran was currently on metformin to help with the polycystic ovarian syndrome.  She was not using any hormonal birth control method at that time.  The Veteran's second pregnancy ended in miscarriage in the first trimester.  

Examination revealed normal external genitalia; no lesions, lumps or bumps, cystocele or rectocele were shown.  The cervix was small, firm and nontender.  The uterus was normal in size and shape, firm, nontender and very mobile.  Adnexa were nontender without masses.  Rectovaginal exam confirmed the above, good tone and no masses.  The Veteran had a small fibroid.  The diagnosis was polycystic ovarian syndrome.  The examiner opined that polycystic ovarian syndrome was best controlled with hormonal birth control methods, specifically the birth control pill.  Metformin was a secondary treatment used to reduce insulin resistance, which might be a symptom of polycystic ovarian syndrome.  Supposedly, it helped with fertility issues.  If the Veteran took her medications appropriately, it would minimize any of her stigmata of having polycystic syndrome and side effects.  However, the disease would continue to progress, even with treatment.  The patients were known to have early menopause and higher instances of infertility.  

Treatment records dated through October 2011 indicate that the Veteran has had problems with her weight.  A nutrition dietetics education record dated in April 2010 reveals that the Veteran had food-and-nutrition-related knowledge deficit related to undesirable food choices; excessive caloric intake; and limited adherence to nutrition-related recommendations and lack of perceived value of nutrition-related behavior change compared to consequences related to prior education.  In July 2010, the Veteran reported using food as a coping mechanism regarding "drama" with her ex-husband.  It was discussed with the Veteran the importance of talking with the mental health clinic regarding the use of food as a coping mechanism for stress.  The Veteran's treatment records pertaining to her attempts to lose weight do not show that it is her use of metformin that prevent her from losing weight.  They also do not show that the Veteran's weight gain and inability to lose weight are the result of her polycystic ovarian syndrome.  Additionally, none of her treatment records show that her polycystic ovarian syndrome is not controlled by her medication.

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent for the service-connected polycystic ovarian syndrome is not warranted.  The next rating of 30 percent (the highest available) requires that symptoms are not controlled by continuous medication.  Here, the Veteran has been shown to either be on birth control or taking metformin to treat her disability.  She does not deny that she does not take continuous medication for her disability.  The medical evidence of record shows that her symptoms are indeed controlled by continuous treatment, which warrants the currently assigned 10 percent.  The August 2010 examiner specifically opined that, if the Veteran took her medications appropriately, it would minimize any of her stigmata of having polycystic syndrome and side effects.  No medical professional has provided any opinion to indicate that the Veteran's symptoms are not controlled by continuous medication.

In reaching this conclusion, the Board acknowledges that the August 2010 examiner opined that disease would continue to progress, even with treatment.  However, the highest rating of 30 percent requires that the symptoms be controlled my continuous medication, as opposed to the progression of the disease being controlled.  Therefore, although the examiner's opinion indicates that the Veteran's disease will continue to progress, the evidence fails to show that her current symptoms since the award of service connection are not being controlled by continuous medication.

The Board also acknowledges the Veteran's complaints of weight gain as a result of treatment for the disease.  In this regard, the Board observes that the Veteran was denied service connection for obesity as secondary to her service-connected polycystic ovarian syndrome in an August 2010 rating decision; the Veteran did not appeal that denial.  Furthermore, as discussed above, while the Veteran's treatment records do show treatment for her obesity and her inability to lose weight, the records do not indicate that her weight gain is the result of her polycystic ovarian syndrome or the treatment for this disability.  Therefore, to the extent that the Veteran believes that an initial rating is warranted in excess of 10 percent for her weight gain, because the evidence suggests that her weight gain is due to other factors, and because the evidence does not show that her symptoms are not being controlled by continuous treatment, the Board finds that a higher initial rating for weight gain is not warranted.

The Board also acknowledges the representative's March 2012 argument that a separate rating is warranted for the loss of use of a productive organ during the periods that birth control was used to treat her polycystic ovarian syndrome.  In this regard, the Board acknowledges that special monthly compensation for the loss of a creative organ is warranted for acquired absence of the ovaries or other creative organ.  38 C.F.R. § 3.350(1) (2011).  Furthermore, the diagnostic criteria used to rated gynecological conditions contains notations that only the criteria used to rate the removal of the uterus and/or ovaries or the atrophy of ovaries could warrant special monthly compensation.  38 C.F.R. § 4.116, DCs7617-7620 (2011).  In this case, the Veteran's uterus and/or ovaries have not been removed, nor has atrophy of her ovaries been shown.  Therefore, the Board disagrees with the representative that a separate rating for the loss of use of a creative organ is warranted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's polycystic ovarian syndrome warrants a rating in excess of 10 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of the currently-assigned 10 percent rating for this service-connected disability.  

	C.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's bilateral plantar fasciitis and polycystic ovarian syndrome have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the bilateral plantar fasciitis and polycystic ovarian syndrome have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Moreover, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, she has not submitted evidence of unemployability, or claimed to be unemployable, as a result of her service-connected bilateral plantar fasciitis and service-connected polycystic ovarian syndrome.  Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to these service-connected disabilities has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 10 percent rating, but no higher, for the service-connected right foot plantar fasciitis from November 9, 2006 to November 5, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 10 percent rating, but no higher, for the service-connected left foot plantar fasciitis from November 9, 2006 to November 5, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent rating, but no higher, for the service-connected right foot plantar fasciitis since November 6, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent rating, but no higher, for the service-connected left foot plantar fasciitis since November 6, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for polycystic ovarian syndrome is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


